Filed 10/26/15 P. v. Lucas CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,                                                                                  C077623

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM040811)

         v.

MICAH JAMES LUCAS,

                   Defendant and Appellant.



         Defendant Micah James Lucas pleaded no contest to negligent discharge of a
firearm. (Pen. Code, § 246.3, subd. (a).)1 The trial court placed defendant on probation
for three years and, among other things, ordered defendant to have no contact with four
would-be victims for a period of 10 years. In addition to the no-contact order as a
condition of probation, the court issued a criminal protective order pursuant to sections
136.2 and 646.9, subdivision (k), barring defendant from contacting the same four
individuals for the same 10-year period.




1   Undesignated statutory references are to the Penal Code.

                                                             1
       On appeal, defendant contends, and the People concur, that the trial court lacked
authority to impose a no-contact probation condition lasting seven years longer than his
three-year probationary term. Defendant also contends, and the People concur, that the
10-year protective order was unauthorized.
       We agree with the parties. Accordingly, we will (1) modify the length of the no-
contact probation condition to be coextensive with defendant’s probationary term, and (2)
strike the protective order imposed pursuant to sections 136.2 and 646.9, subdivision (k).
The judgment is affirmed as modified.
                  FACTUAL AND PROCEDURAL BACKGROUND
       On November 9, 2013, defendant, age 23, armed himself with a nine-millimeter
gun and drove to a frozen yogurt shop in Paradise. Jordan Russell worked in the yogurt
shop. Defendant intended to kill Russell, but changed his mind when other people
arrived at the shop.
       Defendant drove around town, feeling angry and frustrated. Eventually, he turned
down a residential street, selected at random. He came to a stop in front of a house, also
selected at random. Thinking the house was vacant, defendant rolled down the window
of his car and fired 10 rounds. He then drove home.
       Contrary to defendant’s apparent belief, the house was not vacant. Four people
were inside at the time of the shooting: the owners, John and Serena Gordon, Serena’s
mother, Barbara Walsh, and family friend, Patricia Howell. Fortunately, no one was
injured.
       Several months later, a concerned citizen reported that defendant had confessed to
making a plan to murder Russell and firing shots into a house in Paradise. Detectives
interviewed defendant, who admitted both incidents.
       On March 21, 2014, defendant was charged by complaint with one count of
grossly negligent discharge of a firearm. (§ 246.3, subd. (a).) On July 24, 2014,



                                             2
defendant entered a plea of no contest to the charged offense in exchange for probation
with no immediate state prison.
       On September 18, 2014, the trial court suspended imposition of sentence and
placed defendant on formal probation for three years with certain conditions. Among
other things, defendant was ordered, as a condition of probation, to have no contact with
Russell, the Gordons, and Howell for a period of 10 years. The trial court also issued a
criminal protective order pursuant to sections 136.2 and 646.9, subdivision (k), barring
defendant from contacting the same four individuals for the same 10-year period.
       Defendant filed a timely notice of appeal.
                                       DISCUSSION
       On appeal, defendant contends (1) the trial court lacked authority to impose a no-
contact probation condition lasting seven years longer than his three-year probationary
term, and (2) the trial court lacked authority to impose a 10-year protective order
pursuant to section 136.2. We address defendant’s contentions in turn.
       First, we agree with the parties that the trial court may not impose a probation
condition lasting longer than the probationary period. (§ 1203.3; In re Acosta (1944)
65 Cal.App.2d 63, 64 [“nowhere in the law is the court empowered to impose conditions
that cannot be fulfilled and satisfied within the limit of the period of time fixed by the
court as the term of probation”].) We will therefore modify the length of the no-contact
probation condition to match the length of his probationary term, and to terminate upon
its expiration.
       Second, we agree with the parties that the trial court lacked authority to impose a
10-year protective order pursuant to section 136.2. “Section 136.2 primarily authorizes
trial courts to issue prejudgment restraining orders to protect victims and witnesses
during the pendency of the criminal action in which they are issued. [Citations.]”
(People v. Therman (2015) 236 Cal.App.4th 1276, 1278-1279 (Therman).) Effective
January 1, 2012, however, a new subdivision, subdivision (i) was added to section 136.2.

                                              3
(Therman, at p. 1279.) In 2014, when defendant was sentenced, section 136.2 required
trial courts to consider the issuance of postjudgment protective orders “[i]n all cases in
which a criminal defendant has been convicted of a crime of domestic violence as defined
in Section 13700 . . . .” (§ 136.2, former subd. (i)(1).) “ ‘Domestic violence’ ” is defined
in section 13700 as “abuse committed against . . . a spouse, former spouse, cohabitant,
former cohabitant, or person with whom the suspect has had a child or is having or has
had a dating or engagement relationship.” (§ 13700, subd. (b).) “ ‘Abuse’ ” is defined as
“intentionally or recklessly causing or attempting to cause bodily injury, or placing
another person in reasonable apprehension of imminent serious bodily injury to himself
or herself, or another.” (§ 13700, subd. (a).) Section 136.2, subdivision (i) authorizes the
imposition of a post-conviction restraining order for up to 10 years in appropriate cases.
(§ 136.2, subd. (i).)
       Here, defendant was convicted by plea of negligent discharge of a firearm. He
was not convicted of a crime of domestic violence within the meaning of section 13700.
Accordingly, we conclude the protective order pursuant to section 136.2 was
unauthorized.
       The trial court’s written order also refers to section 646.9, subdivision (k). Section
646.9, subdivision (a) states, “Any person who willfully, maliciously, and repeatedly
follows or willfully and maliciously harasses another person and who makes a credible
threat with the intent to place that person in reasonable fear for his or her safety, or the
safety of his or her immediate family is guilty of the crime of stalking . . . .” (§ 646.9,
subd. (a).) Section 646.9, subdivision (k)(1), provides, “The sentencing court also shall
consider issuing an order restraining the defendant from any contact with the victim, that
may be valid for up to 10 years, as determined by the court.” (§ 646.9, subd. (k)(1).)
Although defendant does not raise the issue, the People properly concede that section
646.9, subdivision (k) was an improper basis to impose the order because defendant was



                                               4
not convicted of stalking. We therefore conclude the protective order was not authorized
pursuant to section 646.9, subdivision (k).
                                     DISPOSITION
       The judgment is modified to strike the criminal protective order issued pursuant to
sections 136.2 and 646.9, subdivision (k). Defendant’s no-contact probation condition
shall terminate upon the expiration of his probationary period. As modified, the
judgment is affirmed.




                                            /s/
                                          Blease, Acting P. J.


We concur:




        /s/
       Mauro, J.




         /s/
       Duarte, J.




                                              5